Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant has filed Remarks dated August 25th, 2022 and also amended claims 1 and 9.
Regarding the specification objections, Applicant has submitted correction of paragraph 0013, rendering the previous objection to paragraph 0013 moot.
Additionally, examiner previously interpreted the claim language in view of the specification as “stainless steel” given the specification’s presentation of the terms “Nickel steel” and “NiMn”.
However, given the information provided by Applicant for further explanation and because Applicant is permitted to be their own lexicographer, examiner finds the Applicant’s arguments persuasive as the information provided indicates that the NiMn is indeed an iron alloy (page 1 of the Steel Grades mechanical properties sheet, table 1).
It is acknowledged that the 08/25/22 Remarks indicates that claim 3 (as previously marked allowable) has been bumped up into independent claim 9. Examiner respectfully notes this type of 
amendment to claim 9 has introduced a rejection under 35 USC 112(b), as noted below, and a specific claim interpretation to claim 9 that will be taken, as noted below.
Claim objections
Regarding Claim 9, “a frame” is recited in two separate instances, once in line 3 and once in line 4. Kindly amend “a frame” as recited in line 4 to read “the frame,” since it’s clear that there is only one, or the same frame.
Claim interpretation
Regarding Claim 9, it’s noted that claim 9 has the limitations of claim 3, as is mentioned in the Applicant’s 08/25/22 response.
Lines 4-5 of claim 9 recites “casting an aluminium-based alloy in the mold and thereby making a frame embedded in a housing section.” (emphasis added) Line 11 subsequently recites, “the coefficient of thermal expansion of the aluminium-based alloy of the housing (emphasis added). It’s understood that the phrase “thereby” implies that the claimed housing section is derived from the casted aluminium-based alloy, resulting in the housing section being made of aluminium-based alloy with the coefficient of thermal expansion as recited in line 11.
Unless otherwise stated by the Applicant, examiner presumes that this was the intended and only interpretation taken by the Applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 11, 12, and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the amended claim 1 pulled in the language of claim 3. Since the amended claim language of claim 1 is verbatim of the claim language of claim 3, claim 3 does not further the limits of the claimed subject matter.
Regarding claim 13, the amended claim 1 pulled in the language of claim 3. Since the amended claim language of claim 1 encompasses the scope of a frame with a coefficient of thermal expansion between the coefficient of thermal expansion of the aluminum-based alloy of the housing and the coefficient of thermal expansion of the steel of the substrate of the heating plate, claim 13 is redundant in claimed scope as the different coefficient of thermal explanation would inherently be a result of different materials or alloys as understood by the specification provided.
Regarding claim 11, the amended claim 9 pulled in the language of claim 3. Since the amended claim language of claim 9 encompasses the scope of a frame with a coefficient of thermal expansion between the coefficient of thermal expansion of the aluminum-based alloy of the housing and the coefficient of thermal expansion of the steel of the substrate of the heating plate, claim 11 is redundant in claimed scope as the different materials or alloys would constitute different materials as understood by the specification provided.
Dependent claim 12 is subsequently rejected.
Regarding claim 12, the amended claim 9 pulled in the language of claim 3. Since the amended claim language of claim 9 encompasses the scope of a frame with a coefficient of thermal expansion between the coefficient of thermal expansion of the aluminum-based alloy of the housing and the coefficient of thermal expansion of the steel of the substrate of the heating plate, claim 12 is redundant in claimed scope as the features recited in claim 12 are already claimed in amended claim 9 as per its new limitations. Thus, claim 12 doesn’t further limit claim 11. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 to 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 9, line 3 of the claim recites “the frame having a first coefficient of thermal expansion.” Line 10 then reads “providing the frame with a coefficient of thermal expansion…” It’s not entirely clear if these two limitations should be interpreted as if the frame having two different coefficients of thermal expansion, i.e. between the one recited in line 3 and the one recited in line 10, or if the coefficients of thermal expansion recited in lines 3 and 10 are the same coefficient of thermal expansion.
Reading the original, as-filed specification of 10/05/2020 (e.g. paragraphs 0007-0008), it appears that the only embodiment, as originally disclosed and best understood, only encompasses three different values of coefficients of thermal expansion, respectively for the frame, housing, and heating plate. Thus, for the purpose of substantive examination, the interpretation of the frame’s CTE’s recited in lines 3 and 10, will be taken as being the same CTE, or the same value. This interpretation taken appears like it would be consistent with the scope of interpretation to dependent claims 11 and 12.
Examiner respectfully suggests Applicant to amend claim 9 so that the aforementioned ambiguity in interpreting the claim is eliminated.
Regarding Claim 9, lines 8 and 9 of claim 9 recites “wherein the heating plate has a third coefficient of thermal expansion.” (emphasis added) Lines 11 and 12 subsequently recite, “the coefficient of thermal expansion of the steel of the substrate of the heating plate.” (emphasis added). The coefficient of thermal expansion as introduced in lines 8 and 9 is only specified to be part of the heating plate. The coefficient of thermal expansion as introduced in lines 11 and 12, is specified to be part of the heating plate’s steel substrate. It’s not entirely clear if these two instances of recited CTE’s is a reference to the same exact CTE value of the heating plate, or two different CTE values. In other words, does the heating plate have a CTE in one area (i.e. the one mentioned in lines 8 and 9), and then a totally different CTE in another area? (i.e. its steel substrate?)
For the purpose of substantive examination, it’s understood that the third coefficient of thermal expansion as introduced in lines 8 and 9 is the same coefficient of thermal expansion as recited in lines 11 and 12. This is the interpretation that will be taken.
Examiner respectfully suggests Applicant to amend claim 9 so that the aforementioned ambiguity in interpreting the claim is eliminated.
Claims 10-12 are rejected by virtue of their dependency from claim 9.

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Allowable subject matter was indicated in the previous office action dated April 25th, 2022 to claim 3. As applicant has amended claim 1 to include the claim language of claim 3 with respect to the Office Action dated April 25th, 2022, claim 1 is deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Dependent claims 2, 4, 5, 6, 7, and 8 are subsequently allowed.
Contingent upon the rejection to claim 9 under 35 USC 112(b) being overcome without substantively changing the scope of claim 9 as intended, claim 9 would be allowable.
The following is an examiner’s statement of reasons for allowance: 
Allowable subject matter was indicated in the previous office action dated April 25th, 2022 to claim 3. As applicant has amended claim 9 to include the claim language of claim 3 with respect to the Office Action dated April 25th, 2022, claim 9 is deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Dependent claim 10 is subsequently allowable if the rejection to claim 9 is overcome in the manner stated above.
Conclusion
Trebouet (US Patent No. 8917981) teaches a liquid heating device for an automobile.
Reinholz (US Publication No. 20150117847) teaches a heating device for a vehicle, and method of cooling an electronic control unit of the heating device.
Popescu (WO 2004091832 A1) teaches a composite body of a liner and shell where the liner is steel and the shell is aluminum and the shell has a higher thermal expansion coefficient and a lower
melting temperature than the liner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MacMillan (US Publication No. 3709280) teaches a method of manufacturing a conduction heater.
Bissonnette (US Publication No. 20030141381) teaches a fluid heater.
Giffels (US Patent No. 9578687) teaches a continuous-flow Heater.
Blanc (US Publication No. 20100199853) teaches a boiler for a machine for making hot beverages.
Bohlender (US Publication No. 20160360574) teaches an electric heating device.
Miki (US Patent No. 4344477) teaches a method of die casting a metallic cast product having a metallic hollow member embedded therein.
Guha (US Patent No. 3567434) teaches stainless steels.
Iwayama (US Publication No. 20110256419) teaches a composite member.
Haga (US Patent No. 5635305) teaches a machinable cast-in-place tube enclosure fittings.
Nakashima (US Patent No. 20170307001) teaches a cast-in insertion member and method for producing the same.
Eckert (US Publication No. 20150090802) teaches a heating device for a vehicle and method of operating the heating device.
Gaeta (Foreign Patent DE 69822525 T2) teaches improvements to electrically heated cooing pots. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762